Citation Nr: 1031941	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  09-48 521	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for 
the posttraumatic stress disorder (PTSD) disability.


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States 
Army from November 1966 to February 1975, including 26 months in 
Vietnam.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2009 rating decision issued by 
the Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Detroit, Michigan.  

The February 2009 rating decision, in part, granted service 
connection for post-traumatic stress disorder (PTSD) and assigned 
a 30 percent evaluation for that disability.  The appellant is 
appealing the initial rating that was assigned to the psychiatric 
disability after service connection was granted.  As a result, 
the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for 
application.

In April 2010, a Travel Board hearing was held at the above RO 
before the undersigned Acting Veterans Law Judge.  A transcript 
of that hearing has been associated with the file.

The appellant submitted additional evidence subsequent to his 
April 2010 Board hearing.  This evidence consisted of a VA 
medical treatment reports dated from January 2010 to March 2010, 
and three third-party statements.  The appellant has also 
submitted a written waiver of review of that evidence by the 
agency of original jurisdiction (AOJ).  Therefore referral to the 
RO of the evidence received directly by the Board is not 
required.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  Throughout the appeal period, the Veteran's PTSD disability 
has been manifested by hypervigilance, difficulty concentrating, 
forgetfulness, survivor guilt, intrusive memories, anxiety and 
anxiety attacks, difficulty sleeping, nightmares and periods of 
depression and irritability; these symptoms are reflective of 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks.  

3.  Throughout the appeal period, the Veteran has maintained two 
part-time jobs: driving an on-call bus (16-24 hours per week) and 
serving as the minister of a church (20 hours per week).

4.  Since February 2009, the Veteran's clinical Global Assessment 
of Functioning scores have ranged from 60 to 70.

5.  Throughout the appeal period, the Veteran's psychiatric 
disability is not shown to have caused him symptoms of 
occupational and social impairment with reduced reliability and 
productivity.

6.  Throughout the appeal period, the Veteran's psychiatric 
disability is not shown to have caused him symptoms of 
occupational and social impairment with deficiencies in most 
areas, such as works, school, family relations, judgment, 
thinking or mood. 

7.  Throughout the appeal period, the Veteran's psychiatric 
disability is not shown to have caused him to experience total 
occupational and social impairment.  

8.  The disability picture caused by the Veteran's PTSD 
disability is not so unusual as to render the application of the 
regular schedular rating provisions impractical.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent 
have not been met for the appellant's PTSD disability at any 
time.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.126, 4.130 Diagnostic Code 9411 (2009); Fenderson v. 
West, 12 Vet. App. 119 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he is entitled to an initial 
evaluation in excess of 30 percent for his PTSD disability.  His 
attorney argues that the appellant's symptoms are commensurate 
with those associated with a 70 percent evaluation.

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (2009).  In addition, the decision of the 
United States Court of Appeals for Veterans Claims (Court), in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.

The appellant's PTSD claim arises from his disagreement with the 
initial evaluation assigned for that disability following the 
grant of service connection.  The Court, quoting from the 
legislative history of the VCAA, has held that, in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated - it 
has been proven, thereby rendering notice under 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess v. 
Nicholson, supra, at 491.

Furthermore, to whatever extent the decision of the Court in 
Dingess requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the appellant in proceeding with the present 
decision.  A letter to the Veteran from VA, dated in May 2008, 
contained the information required by Dingess.  

The appellant has had ample opportunity to respond/supplement the 
record and he has not alleged that notice in this case was less 
than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008) (holding that "where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues").  The United States Supreme 
Court has held that an error in VCAA notice should not be 
presumed prejudicial, and that the burden of showing harmful 
error rests with the party raising the issue, to be determined on 
a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).  In this case, neither the Veteran nor his attorney has 
alleged any prejudicial or harmful error in VCAA notice, and the 
Board finds, based the factors discussed above, that no 
prejudicial or harmful error in VCAA notice has been demonstrated 
in this case.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the appellant's 
private and VA treatment records have been associated with the 
claims file.  He was given the opportunity to provide testimony 
before the Board in April 2010.

The appellant was afforded a VA PTSD examination in February 
2009.  A medical opinion is adequate when it is based upon 
consideration of the appellant's prior medical history and 
examinations and also describes the disability in sufficient 
detail so that the Board's "evaluation of the claimed disability 
will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 
(1991)).  The February 2009 VA examination was conducted by a 
health care professional, and the associated report reflects 
review of the appellant's claims file.  The examination included 
report of the symptoms for the PTSD disability and demonstrated 
objective evaluation.  The examiner was able to assess and record 
the condition of the appellant's psychiatric disability.  The 
Board finds that the examination report is sufficiently detailed 
with recorded history, impact on employment and daily life, and 
clinical findings.  

In addition, it is not shown that the examination was in any way 
incorrectly prepared or that the VA examiner failed to address 
the clinical significance of the appellant's disability.  
Further, the VA examination report addressed the applicable 
rating criteria.  As a result, the Board finds that additional 
development by way of another examination would be redundant and 
unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327; Green 
v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board 
concludes that the appellant was afforded an adequate 
examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

Furthermore, the appellant was informed about the kind of 
evidence that was required and the kinds of assistance that VA 
would provide and he was supplied with the text of 38 C.F.R. 
§ 3.159.  The appellant did not provide any information to VA 
concerning available relevant treatment records that he wanted 
the RO to obtain for him that were not obtained.  He had 
previously been given more than one year in which to submit 
evidence after the RO gave him notification of his rights under 
the pertinent statute and regulations.

The appellant was provided with notice as to the medical evidence 
needed for increased evaluations for his PTSD disability, as well 
as the assistance VA would provide.  It appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, and 
that neither he nor his attorney has identified any other 
pertinent evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  

Therefore, there is no duty to assist that was unmet, and the 
Board finds no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).

II.  Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The law provides that disability evaluations are determined by 
the application of a schedule of ratings that is based upon an 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board 
will consider the potential application of the various other 
provisions of 38 C.F.R., Parts 3 and 4, whether they were raised 
by the appellant or not, as well as the entire history of the 
veteran's disability in reaching its decision, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the entire 
recorded history, including medical and industrial history, is 
considered so that a report of a rating examination, and the 
evidence as a whole, may yield a current rating which accurately 
reflects all elements of disability, including the effects on 
ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In this 
case the evidence reviewed includes the reports from private 
medical treatment rendered between August 2002 and June 2008; the 
report of the VA PTSD examination conducted in February 2009; the 
reports of VA medical treatment dated between January 2010 and 
March 2010; the testimony provided by the Veteran at his April 
2010 Travel Board hearing; and various written statements 
submitted by the Veteran, by third parties and by his attorney.

While a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
In determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The Veteran testified at his April 2010 Board hearing that he was 
experiencing anxiety, panic and depression on a daily basis.  He 
said that he had problems with crowds and that it was stressful 
to be around people.  The appellant also stated that he felt 
irritable on a daily basis, that he wanted to care about people 
and also protect himself and that he had difficulty concentrating 
when reading.  He said that he just wanted to sit back somewhere 
and retreat and withdraw.  The appellant testified that he drove 
a dial-a-ride bus two to three days per week; he would pick up 
people and take them somewhere and drop them off.  He said worked 
from 2 p.m. until 10 p.m. and that there would be four to six 
people on the bus.  The appellant stated that he also worked as a 
minister in a church; his duties included preparing and 
delivering a sermon every Sunday, as well as conducting a Tuesday 
night Bible study.

The Veteran's spouse testified that her husband hid his condition 
well and that she did not always see the severity of it.  She 
further testified that the Veteran had daily depression and 
anger, that he had nightmares and yelled in his sleep, that he 
was tired in the mornings from nightmares and that it was hard 
for him to get up and get motivated about anything.  The 
Veteran's spouse said that once a week or so, he would get upset 
about things, raise his voice and then withdraw.  She also said 
that the Veteran got anxious and agitated and that he was 
irritable and short-tempered.  

The appellant underwent a VA PTSD examination in February 2009; 
the examiner reviewed the claims file and noted that the 
appellant was not currently in receipt of any psychiatric 
treatment.  The appellant complained of nightmares, flashbacks, 
anxiety, problems sleeping and getting moody and irritable.  He 
reported being married since 1979, and getting along very well 
with his wife.  He stated that he liked fishing, hunting and 
riding a motorbike.  The appellant said that he did not have too 
many good relationships because he was afraid to get close to 
people and because he did not trust people.  He also reported 
that his PTSD did not affect his job functioning much.  The 
appellant strongly denied suicidal ideation at any time.  He said 
that he worked 20 hours at church and 20 hours bus driving.  

On mental status examination, the Veteran had normal psychomotor 
activity and his affect was appropriate.  He completed serial 
sevens without any problems.  The Veteran was well oriented times 
three and his judgment and insight were fair.  The Veteran's 
thought processes were logical, relevant and goal-directed.  He 
denied delusional ideation, auditory and visual hallucinations, 
inappropriate and ritualistic behavior, suicidal ideation and 
homicidal ideation.  The Veteran reported experiencing flashbacks 
one to two times per week and nightmares two to three times per 
week.  He said that he got moody and irritable easily and that he 
had problems with insomnia.  The Veteran reported numb feelings, 
tense and anxious feelings and getting upset when he heard odd 
sounds.  He denied problems with his memory and said he had no 
cognitive impairment.  He said that he sometimes got depressed.  
The examiner rendered an Axis I diagnosis of PTSD and assigned a 
GAF score of 70 on Axis V.  The examiner also noted that the 
Veteran's PTSD symptoms did not affect his job functioning.

Review of the appellant's private medical treatment records, 
dated between August 2002 and June 2008, does not reveal any 
psychiatric or psychological therapy.  While the appellant was 
seen on numerous occasions for various physical ailments, he was 
also evaluated for psychiatric symptoms.  For example, in May 
2007, he was noted to be psychiatrically alert and oriented; his 
affect and mood were described as normal.  These same findings 
were recorded in October 2007, and in June 2008.

Review of the appellant's VA treatment records reveals that he 
completed the first session of prolonged exposure therapy on 
January 5, 2010.  He did not have any homicidal or suicidal 
ideation and he did not have a manic or psychotic presentation.  
He was seen in the mental health clinic a week later.  At that 
time, he denied suicidal ideation, homicidal ideation, manic 
symptoms, psychotic symptoms and addiction issues.  He reported 
an increase in tension with disturbed sleep the previous night.  
He said that he had disturbed memories of Vietnam all of the 
time.  The appellant's January 12, 2010 mental health treatment 
plan included a diagnosis of PTSD and a GAF score of 60.  The 
next week, the appellant reported having more nightmares and 
being more reactive.  His depression score was noted to be high.  
He denied homicidal and suicidal ideation and said that he had 
started working out in a gym.  During session 8 in March 2010, 
the therapist noted less agitation during the session.  The 
appellant reported having some problems with sleep.  Again, he 
had no suicidal ideation, homicidal ideation, manic symptoms, 
psychotic symptoms or addiction issues.  By the end of the month, 
he was working towards closure and said he had been noting his 
improvement.

The evidence of record includes three written statements from 
persons who know the Veteran.  One, dated in February 2010, is 
from a man who also served in Vietnam and who had known the 
Veteran for about four years through an another friend who also 
knew the Veteran.  This man stated that he and the Veteran had 
gotten to know each other pretty well and that they had bonded 
over their Vietnam service.  He stated that he knew that the 
Veteran had nightmares, although he did not know how often he had 
them.  He also stated that the Veteran always seemed to be on 
guard and checking his perimeter.  He described the Veteran as 
not having any close friends, "having periods of depression at 
times", not completing tasks, having a bad short-term memory and 
seeming irritable.

The appellant's sister submitted an affidavit that was dated in 
January 2010.  She said that she saw the Veteran once a week on 
average and that she knew that he had anxiety attacks; although 
she was not sure of the frequency of those anxiety attacks, she 
thought it was once a week.  She also did not know how frequent 
the Veteran's flashbacks were.  She stated that the Veteran was 
depressed at times, that he had guilt feelings, that sometimes he 
was irritable and that he still had "periodic" problems 
sleeping.  She thought that the Veteran's symptoms and severity 
were more prominent now than in the past.

The appellant's spouse submitted an affidavit dated in February 
2010.  She said that he had no real close friends and that he did 
not open up to people until he confirmed in his own mind that 
they could be trusted.  She said that the Veteran had anxiety 
attacks very frequently and that he was anxious and agitated 
every day.  She stated that he had nightmares every night and 
that he was depressed all of the time.  She indicated that the 
Veteran felt insecure, useless and worthless.  She stated that he 
was irritable all of the time and that he had anger control 
problems.  She further stated that the Veteran's short-term 
memory was not good, that he was unable to stay focused or 
concentrate, that he had mood swings and that he kept knives in 
his coat pockets and under the bed.  She also indicated that the 
Veteran loves people but he preferred to be alone.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.126(a).  
The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of the 
level of disability at the moment of the examination.  Id.  
However, when evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation on the basis of 
social impairment.  38 C.F.R. § 4.126(b).

The current regulations state that, under the General Rating 
Formula for Mental Disorders, a 30 percent evaluation will be 
assigned for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

A total occupational and social impairment, due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name, will be rated as 100 
percent disabling.

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-illness 
and a 51-60 rating indicates moderate difficulty in social, 
occupational or school functioning.  The DSM-IV describes a GAF 
score of 51 to 60 as reflecting a moderate level of impairment, 
e.g., flattened affect, circumstantial speech, occasional panic 
attacks, or moderate difficulty in social, occupational or school 
functioning, e.g., having few friends or having conflicts with 
peers or co-workers.  See 38 C.F.R. § 4.130.  See also, Cathell 
v. Brown, 8 Vet. App. 539 (1996); and Richard v. Brown, 9 Vet. 
App. 266, 267 (1996), wherein the Court stated that a "GAF of 50 
is defined as ['][s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).[']"  Between February 2009 
and January 2010, the appellant's GAF score ranged from 60 to 70.

Based on a review of the evidence of record, lay and clinical, 
the appellant is not entitled to an initial evaluation in excess 
of 30 percent.  There is no evidence of any suicidal ideation and 
the appellant is able to work.  There is no evidence that the 
appellant's reported short-term memory loss involves retention of 
only highly learned material and forgetting to complete tasks.  
The appellant's job as a bus driver clearly involves remembering 
routes, remembering where and when to pick up and drop off 
passengers and being able to focus and concentrate on the 
operation of the bus and the traffic around the bus.  This job 
requires him to be responsible for the safe operation of a bus, 
as well as the safety of the bus passengers; there is no 
indication in the evidence of record that the Veteran has ever 
had any deficiencies in the performance of these demanding job 
duties.  The appellant's job as a minister involves writing and 
delivering sermons and lessons derived from knowledge of the 
Bible, as well as repeated interactions with a variety of people.  

In addition, the appellant's GAF score in January 2009 was 60, 
which shows no more than moderate symptoms and moderate 
difficulty in social and occupational functioning due to PTSD.  
The appellant's symptomatology does not reflect any past or 
current homicidal ideation; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, appropriately 
and effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; 
or neglect of personal appearance and hygiene. 

Moreover, the evidence of record reveals no impairment of the 
thought process or communication.  The appellant has not 
exhibited any inappropriate behavior, and has been able to 
maintain his personal hygiene and other activities of daily 
living.  He has never been noted to be other than alert and 
oriented.  While he has had some difficulty in adapting to 
stressful circumstances and problems maintaining effective 
relationships, the Board finds that an initial evaluation in 
excess of 30 percent is not warranted.  The evidence of record 
does not establish that he has demonstrated such symptoms as: 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; or impaired abstract 
thinking.  

While the appellant has evidenced some disturbances of motivation 
and mood and some difficulty in establishing and maintaining 
effective work and social relationships, the evidence of record 
shows that the appellant has maintained his current marital 
relationship and that he has appeared for medical treatment 
without any serious psychiatric complaints.  The evidence of 
record does not demonstrate that he exhibited any memory loss 
that was more than mild, any loss of impulse control or any 
diminished judgment.  In fact, testing for recent and remote 
recall and for concentration (e.g., serial 7s) on VA examination 
did not reveal any significant deficiencies.  The evidence of 
record did demonstrate that the appellant experienced such 
symptoms as nightmares, hypervigilance and recurring memories and 
that he did demonstrate reduced reliability and productivity due 
to some disturbances of motivation and mood and difficulty in 
establishing and maintaining effective social relationships.  
However, as previously noted, when evaluating the level of 
disability from a mental disorder, an evaluation is not to be 
assigned solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b).

Furthermore, the report of the VA psychiatric examination of 
record and the objective findings of the Veteran's VA outpatient 
psychiatric treatment contain no evidence that the Veteran's 
symptoms were ever so incapacitating as to result in total 
occupational and social impairment.  Nor has the Veteran himself 
reported such incapacitation.  While the evidence does indicate 
that the Veteran has demonstrated some symptoms contemplated by 
the criteria for a50 percent rating evaluation, such as 
disturbances of motivation and mood and difficulty in 
establishing and maintaining social relationships, these symptoms 
were noted to not affect the Veteran's job functioning.  

Moreover, there is no indication the Veteran ever had any 
suicidal or homicidal ideation.  The Veteran has never reported 
any instance of violence towards others, and no instances toward 
animals.  He has never presented with anger or rage during 
treatment visits.  At all times, the Veteran has been found to be 
oriented in all tested spheres and capable of expressing himself 
in a coherent and logical manner and he has retained good 
communication skills.  Despite some significant psychiatric 
symptoms, the Veteran's speech and behavior have essentially been 
appropriate.  In addition, while the Veteran has reported social 
isolation, he has been able to actively conduct Sunday services 
and Bible studies, to interact with people in the course of his 
duties as a bus driver and to join a gym.  He has also been able 
to have a good relationship with his longtime wife and to 
maintain his personal hygiene and other activities of daily 
living.  Therefore an evaluation in excess of  30 percent 
evaluation is not warranted under the applicable rating criteria.

Notwithstanding the above discussion, a rating in excess of the 
assigned 30 percent schedular evaluation for the Veteran's 
service-connected PTSD disability may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).

The Board finds no evidence that the Veteran's service-connected 
PTSD disability addressed above has presented such an unusual or 
exceptional disability picture at any time as to require 
consideration of an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments in 
earning capacity resulting from service-connected disability in 
civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluation in this case (30 percent) is inadequate.  As discussed 
above, there are higher ratings for the Veteran's PTSD 
disability, but the required manifestations have not been shown 
in this case.  The Board further finds that no evidence has been 
presented suggesting an exceptional disability picture in this 
case.  The Veteran has not required any hospitalization or 
extended treatment for his service-connected PTSD disability, and 
he has not demonstrated marked interference with his capacity for 
employment due to such disability.  There is no objective 
evidence of any symptoms due to the service-connected PTSD 
disability that are not contemplated by the pertinent rating 
criteria.  Consequently, the Board concludes that referral of 
this case for consideration of the assignment of an 
extraschedular rating is not warranted.  See Floyd v. Brown, 8 
Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996).  (When evaluating an rating claim, it is well 
established that the Board may affirm an RO's conclusion that a 
claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or may 
reach such a conclusion on its own.)

Furthermore, although the Veteran experiences occupational 
impairment, there is no indication in the record that the average 
industrial impairment from the PTSD disability addressed herein 
would be in excess of that contemplated by the currently assigned 
rating.  The Court has held that, "if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  

In this case, the various symptoms described by the Veteran fit 
squarely within the criteria found in the relevant diagnostic 
code for the PTSD disability on appeal.  The rating criteria 
contemplate not only his symptoms but the severity of his PTSD 
disability. For these reasons, referral for extraschedular 
consideration is not warranted for the PTSD disability.

The Board acknowledges that the Veteran, in advancing this 
appeal, believes that the PTSD disability has been more severe 
than the initially assigned disability rating reflects.  There 
are no clinical findings congruent with the next higher (50%) 
evaluation.  Medical evidence is generally required to 
probatively address questions requiring medical expertise; lay 
assertions do not constitute competent medical evidence for these 
purposes.  Espiritu v. Derwinski, supra.  However, lay assertions 
may serve to support a claim by supporting the occurrence of lay-
observable events or the presence of symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Davidson v. 
Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  In this 
case, the Veteran is competent to report symptoms because this 
requires only personal knowledge as it comes to him through his 
senses.  Layno, 6 Vet. App. at 470.  In fact, the grant of the 30 
percent evaluation is based in large part on the Veteran's 
reports about his PTSD symptomatology.  He is not, however, 
competent to identify a specific level of disability of his PTSD 
disability according to the appropriate diagnostic code.  See 
Robinson v. Shinseki, 557 F.3d 1355 (2009).  The same analysis 
holds true for the statements of the Veteran's wife, sister and 
friend.

Such competent evidence concerning the nature and extent of the 
PTSD disability has been provided by the medical personnel who 
have examined the Veteran during the current appeal and who have 
rendered pertinent opinions in conjunction with the evaluations.  
The medical findings (as provided in the examination report, 
treatment plan and therapy notes) directly address the criteria 
under which psychiatric disabilities are evaluated.  

The Board has carefully considered the appellant's contentions 
and arguments; however, the competent medical evidence offering 
detailed descriptions of the PTSD symptoms and specialized 
determinations pertinent to the rating criteria are the most 
probative evidence with regard to evaluating whether an 
evaluation in excess of 30 percent is warranted.  The lay 
statements have been considered together with the probative 
medical evidence clinically evaluating the severity of the PTSD-
related symptoms.  The preponderance of the most probative 
evidence does not support assignment of any higher rating.  The 
findings needed for the next higher evaluation are not currently 
demonstrated.  Since the preponderance of the evidence is against 
an allowance of an initial evaluation in excess of 30 percent for 
PTSD under the schedular criteria, the benefit of the doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107(b).  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a claim for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU) is 
part of an increased rating claim when such claim is raised by 
the record.  The Court further held that when evidence of 
unemployability is submitted at the same time that a veteran is 
appealing the initial rating assigned for a disability, the claim 
for TDIU will be considered part and parcel of the claim for 
benefits for the underlying disability.  Id.  In this case, the 
Veteran has not raised the issue of unemployability and he only 
has a combined disability evaluation of 40 percent.  Neither the 
statements nor testimony of the Veteran or any third party nor 
the evidence of record reasonably raises the question of whether 
the Veteran is unemployable due to his PTSD disability.  
Furthermore, he continues to work a combined total of 
approximately 40 hours per week at two different jobs.  Therefore 
a claim for a total rating based on individual unemployability is 
not part and parcel of the appellant's PTSD increased disability 
rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Finally, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether any staged rating is appropriate for the PTSD disability.  
As reflected in the decision above, the Board has not found 
enough variation in the Veteran's symptomatology or clinical 
findings for the manifestations of the PTSD disability that would 
warrant the assignment of any staged rating, as the Court has 
indicated can be done in this type of case.  Based upon the 
record, the Board finds that at no time during the 
claim/appellate period has the PTSD disability been more than 30 
percent.


ORDER

An initial evaluation in excess of 30 percent for PTSD is denied.



____________________________________________
KRISTI BARLOW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


